Case 1:20-vv-00251-UNJ Document 39 Filed 07/26/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-251V
                                          UNPUBLISHED


    RHONDA G. SHEPHERD,                                         Chief Special Master Corcoran

                         Petitioner,                            Filed: July 26, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Pneumococcal Conjugate Vaccine;
                                                                Shoulder Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
petitioner.

Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.


                                 DECISION AWARDING DAMAGES 1

      On March 5, 2020, Rhonda Shepherd filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by a pneumococcal conjugate vaccine administered on
January 28, 2019. Petition at 1. Petitioner further alleges that the vaccine was
administered within the United States; that she has suffered the sequalae of her injury for
more than six months, and that she has not received any compensation in the form of an
award or settlement for her vaccine-related injuries. Petition at 1, 5. The case was
assigned to the Special Processing Unit of the Office of Special Masters.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:20-vv-00251-UNJ Document 39 Filed 07/26/21 Page 2 of 2



       On May 28, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a SIRVA. On July 21, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $60,363.40 (comprised
of $60,000.00 for pain and suffering and $363.40 for unreimbursed expenses). Proffer at
1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $60,363.40 (comprised of $60,000.00 for pain and suffering, and
$363.40 for unreimbursable expenses) in the form of a check payable to Petitioner.
This amount represents compensation for all damages that would be available under §
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
        Case 1:20-vv-00251-UNJ Document 39-1 Filed 07/26/21 Page 1 of 3




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
RHONDA G. SHEPHERD,                  )  No. 20-251V
                                     )  Chief Special Master Corcoran
            Petitioner,              )  ECF
                                     )
            v.                       )
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
                                     )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On March 5, 2020, Rhonda G. Shepherd (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq., alleging

that she suffered a Shoulder Injury Related to Vaccine Administration (“SIRVA”), as defined in

the Vaccine Injury Table, following administration of a pneumococcal conjugate vaccine she

received on January 28, 2019. On May 27, 2021, the Secretary of Health and Human Services

(“respondent”) filed a Rule 4(c) Report indicating that this case is appropriate for compensation

under the terms of the Act for a SIRVA Table injury, and on May 28, 2021, the Chief Special

Master issued a Ruling on Entitlement finding petitioner entitled to compensation.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $60,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
        Case 1:20-vv-00251-UNJ Document 39-1 Filed 07/26/21 Page 2 of 3




       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $363.40. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $60,363.40, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Rhonda G. Shepherd:                   $60,363.40

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
        Case 1:20-vv-00251-UNJ Document 39-1 Filed 07/26/21 Page 3 of 3




                                           DARRYL R. WISHARD
                                           Assistant Director
                                           Torts Branch, Civil Division

                                           /s/ Daniel A. Principato
                                           DANIEL A. PRINCIPATO
                                           Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Benjamin Franklin Station
                                           Washington, D.C. 20044-0146
                                           Phone: (202) 616-3662
                                           Fax: (202) 353-2988
Dated: July 21, 2021




                                       3